DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baer (20050105191) here after Baer.

 	Regarding claims 1, 8, and 15, Baer discloses a method comprising: providing three or more base optical materials comprising a first base optical material, a second base optical material, and a third base optical material (par. [0033][0035] Layers “ABC” as the claimed three base optical materials); selectively combining the three or more base optical materials into a set of trans-gradient index (GRIN) materials (par. [0033][0035]); and using the set of trans-GRIN materials to independently control both an index of refraction distribution and an optical dispersion distribution through a GRIN optical element (par. [0028][0033][0036]). 
 	Regarding claim 2, Baer discloses the method of claim 1, wherein a wavelength-dependent index of refraction for light propagating perpendicular to the three or more base optical materials equals: a volume fraction of the first base optical material multiplied by a refractive index of the first base optical material, plus a volume fraction of the second base optical material multiplied by a refractive index of the second base optical material, plus one minus the volume fraction of the first base optical material and the volume of the second base optical material all multiplied by the refractive index of the third base optical material (par. [0031-[0036]).  	Regarding claim 3, Baer discloses the method of claim 1, wherein a local refractive index at any point in the GRIN optical element is a fixed function of a refractive index of each individual base optical material of the three or more base optical materials (par. [0031-[0036]). 	Regarding claim 4, Bear discloses the method of claim 1, wherein the three or more base optical materials comprise polymer materials (par. [0009]).  	Regarding claim 5, Baer discloses the method of claim 1, wherein the three or more base optical materials comprise any of polyethylene naphthalate, an isomer thereof, a polyalkylene terephthalate, a polyimide, a polyetherimide, a styrenic polymer, a polycarbonate, a poly(meth)acrylate, a cellulose derivative, a polyalkylene polymer, a fluorinated polymer, a chlorinated polymer, a polysulfone, a polyethersulfone, polyacrylonitrile, a polyamide, polyvinyl acetate, a polyether-amide, a styrene-acrylonitrile copolymer, a styrene-ethylene copolymer, poly(ethylene-1,4-cyclohexylenedimethylene terephthalate), an acrylic rubber, isoprene, isobutylene-isoprene, butadiene rubber, butadiene-styrene-vinyl pyridine, butyl rubber, polyethylene, chloroprene, epichlorohydrin rubber, ethylene-propylene, ethylene-propylene-diene, nitrile-butadiene, polyisoprene, silicon rubber, styrene-butadiene, and urethane rubber (par. [0022][0023]).  	Regarding claim 6, Baer discloses the method of claim 1, wherein the three or more base optical materials comprise glass (par. [0021]-[0022]).  	Regarding claim 7, Baer discloses the method of claim 1, wherein the three or more base optical materials comprise different materials (par. [0021]-[0022]).  	Regarding claim 9, Baer discloses the GRIN lens of claim 8, wherein the wavelength-dependent index of refraction distribution and a refractive index dispersion through the GRIN lens are independently specified from one another (par. [0031-[0036]). 	Regarding claim 10, Baer discloses the GRIN lens of claim 8, wherein a local refractive index at any point in the lens is a fixed function of a refractive index of each individual optical material of the three or more base optical materials (par. [0031-[0036]). 	Regarding claim 11, Baer discloses the GRIN lens of claim 8, wherein the three or more base optical materials comprise polymer materials (par. [0022]).  	Regarding claim 12, Baer discloses the GRIN lens of claim 8, wherein the polymer materials comprise thermoplastic polymeric materials (par. [0022]).  	Regarding claim 13, Baer discloses the GRIN lens of claim 8, wherein the three or more base optical materials comprise glass (par. [0021]-[0022]) 	Regarding claim 14, Baer discloses the GRIN lens of claim 8, wherein the three or more base optical materials comprise different materials (par. [0022][0031-[0036]). 	Regarding claim 16, Baer discloses the system of claim 15, wherein the at least three base optical materials comprise a first base optical material, a second base optical material, and a third base optical material, wherein the index of refraction distribution (n(.lamda.).sup.2) for light propagating perpendicular to the combined at least three base optical materials is represented by: n(.lamda.).sup.2=.phi..sub.An.sub.A(.lamda.).sup.2+(1-.phi..sub.A-.phi..s- ub.B)n.sub.C(.lamda.).sup.2, and wherein .phi..sub.A is a volume fraction of the first base optical material, .phi..sub.B is a volume fraction of the second base optical material, .phi..sub.C is a volume fraction of the third base optical material, n.sub.A(.lamda.).sup.2 is a refractive index of the first base optical material, n.sub.B(.lamda.).sup.2 is a refractive index of the second base optical material, and n.sub.C(.lamda.).sup.2 is a refractive index of the third base optical material (par. [0021][0031-[0036]).  	Regarding claim 17, Baer discloses the  system of claim 16, wherein nA(.lamda.)<nB(.lamda.)<nC(.lamda.) (par. [0031-[0036]).  	Regarding claim 18, Baer discloses the system of claim 16, wherein volume fractions .phi.A and .phi.B are both non-negative values whose sum is less than 1 (par. [0031-[0036]).  	Regarding claim 19, Baer discloses the system of claim 15, wherein the at least three base optical materials comprise polymer materials (par. [0021][0022]).  	Regarding claim 20, Baer discloses the system of claim 15, wherein the at least three base optical materials comprise glass (par. [0021]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10802180. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Beadie read on or make obvious claims 1-20 of the instant invention.
 	Regarding claim 1, Beadie discloses a method comprising: providing three or more base optical materials comprising a first base optical material, a second base optical material, and a third base optical material; selectively combining the three or more base optical materials into a set of trans-gradient index (GRIN) materials; and using the set of trans-GRIN materials to independently control both an index of refraction distribution and an optical dispersion distribution through a GRIN optical element (see claim 1).
 	Regarding claim 8, Beadie discloses a trans-gradient index (GRIN) lens comprising:
a selective combination of three or more base optical materials comprising a first base
optical material, a second base optical material, and a third base optical material, wherein a wavelength-dependent index of refraction for light propagating perpendicular to the combined three or more base optical materials comprises a combination of: a volume fraction of the first base optical material combined with a refractive index of the first base optical material, a volume fraction of the second base optical material combined with a refractive index of the second base optical material, and one minus the combined volume fraction of the first base optical material and the volume of the second base optical material all multiplied by the refractive index of the third base optical material (see claim 8).
 	Regarding claim 15, Beadie discloses a system comprising: a fusing device that selectively combines at least three base optical materials into one gradient index (GRIN) lens; and a control unit that drives the fusing device to independently control both an index of refraction distribution and an optical dispersion distribution through the GRIN lens (see claim 15).
 	Claims 2-7, 9-14, and 16-20, Beadie discloses the limitations therein (claims 2-7, 9-14, and 16-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872